Citation Nr: 1613094	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  14-17 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).  

4.  Entitlement to a higher rate of special monthly compensation (SMC) based on the need for a higher level of aid and attendance.  


REPRESENTATION

Appellant represented by:	Joel Ban, Attorney At Law


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to August 1985.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2013 rating decision of the Salt Lake City, Utah, Regional Office (RO) of the Department of Veterans Affairs (VA).  

Additional VA treatment records and examination reports were received subsequent to the statement of the case.  As the evidence is not pertinent to the claim decided herein, a remand for RO consideration of the evidence is not necessary.  See 38 C.F.R. § 20.1304(c) (2015).

The issues of entitlement to service connection for bilateral hearing loss, residuals of TBI and to a higher rate of SMC are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

The evidence of record does not establish a current diagnosis of PTSD.  


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard November 2007 letter satisfied the 38 C.F.R. § 3.159(b) duty to notify provisions for the psychiatric disorder claim, which was initially characterized as PTSD.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.  Records from the Social Security Administration as well as Medicare have also been obtained.  

The Veteran was provided VA medical examinations in December 2007, November 2009 and July 2011.  The examinations, along with the expert medical opinions, are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain a reasoned explanation.  Thus, VA's duty to assist has been met for this claim.

II. Legal Criteria and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

In addition to the general criteria for service connection, service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2015).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran contends that he currently has PTSD as a result of his in-service car accident.  

Although the Veteran is already in receipt of service connection for schizophrenia, the United States Court of Appeals for Veterans Claims (Court) has indicated that this would not necessarily preclude a separate grant of entitlement to service connection for PTSD.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) ("We recognize that bipolar disorder and PTSD could have different symptoms and it could therefore be improper in some circumstances for VA to treat these separately diagnosed conditions as producing only the same disability").  The symptoms of all psychiatric impairment, however, would be considered together in the assignment of one disability rating that contemplates all psychiatric symptoms.

Service treatment records show no relevant complaints, findings, treatment or diagnoses in service.  The Veteran was treated for an impression of adjustment disorder with depressed mood versus major depression in February 1985.  In August 1985 he was diagnosed with schizophreniform disorder.  

Post-service VA and private treatment records reflect the Veteran was initially seen for diagnosed schizophrenia as early as January 1986, as well as atypical psychosis in February 1986 and bipolar disorder in March 1986.  A December 1997 private hospital treatment record notes the Veteran identified a 1984 car accident in service as a traumatic event.  VA treatment records indicate PTSD screens were negative in March 2005 and August 2012.  

Subsequent VA and private treatment records show ongoing treatment for diagnosed schizophrenia and/or schizoaffective disorder with polysubstance abuse or dependence.  

Throughout the course of the appeal, despite recurrent psychiatric hospitalizations and ongoing treatment, the Veteran has never been diagnosed with PTSD.  Without sufficient evidence that the Veteran has PTSD, the claim must be denied.  Brammer, 3 Vet. App. at 225.  

In sum, the preponderance of the evidence is against the specific claim of service connection for PTSD; there is no doubt to be resolved; and service connection for PTSD is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Should the Veteran be diagnosed with PTSD in the future, he is welcome to apply to reopen his claim for service connection.




ORDER

Service connection for PTSD is denied.  


REMAND

For the reasons explained below, the Board finds that the evidence of record is insufficient for deciding the Veteran's claims of entitlement to service connection for bilateral hearing loss and residuals of TBI, as well as the claim for a higher rate of SMC.  As such, a remand is required to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The Veteran is in receipt of SMC based on the need for aid and attendance under 38 U.S.C.A. § 1114(l) and 38 C.F.R. § 3.350(b) and as a result of 38 U.S.C.A. § 1114(p) and 38 C.F.R. § 3.350(f)(3), effective August 31, 2001.  The Veteran and his attorney contend that a higher level of SMC is warranted based on a higher need for aid and attendance.  Specifically, the Veteran's attorney contends that his service-connected psychiatric disability requires a higher level of care.  As such, the Veteran's attorney contends that he is entitled to rates of SMC, thereby rendering him entitled to SMC under 38 U.S.C.A. § 1114(r)(2) and 38 C.F.R. §§ 3.350(h), 3.352.  

The higher level aid and attendance allowance (the (r)(2) rate) is payable in lieu of the regular aid and attendance allowance (the (r)(1) rate) when all of the following conditions are met: (i) the veteran is entitled to the compensation authorized under 38 U.S.C.A. § 1114(o), or the maximum rate of compensation authorized under 
38 U.S.C.A. § 1114(p) ; (ii) the veteran meets the requirements for entitlement to the regular aid and attendance allowance in 38 C.F.R. § 3.352(a) ; and (iii) the veteran needs a "higher level of care" (as defined in 38 C.F.R. § 3.352(b)(2) ) than is required to establish entitlement to the regular aid and attendance allowance, and in the absence of the provision of such higher level of care the veteran would require hospitalization, nursing home care, or other residential institutional care. 38 C.F.R. §§ 3.350(h)(3); 3.352(b)(1)(i-iii).

Need for a higher level of care shall be considered to be need for personal health-care services provided on a daily basis in the veteran's home by a person who is licensed to provide such services or who provides such services under the regular supervision of a licensed health-care professional.  Personal health-care services include (but are not limited to) such services as physical therapy, administration of injections, placement of indwelling catheters, and the changing of sterile dressings, or like functions which require professional health-care training or the regular supervision of a trained health-care professional to perform.  A licensed health-care professional includes (but is not limited to) a doctor of medicine or osteopathy, a registered nurse, a licensed practical nurse, or a physical therapist licensed to practice by a state or political subdivision.  38 C.F.R. § 3.352(b)(2).  The existence of the need for such care must be determined by a physician employed or contracted by VA.  38 U.S.C.A. § 1114(r)(2).  

The examiner who conducted the April 2013 VA examination to determine whether the Veteran was housebound or required aid and attendance did not address whether he required a higher level of aid and attendance.  The Board finds that the medical evidence is insufficient to make such a determination.  Accordingly, a remand is needed for a VA examination and opinion to evaluate the severity of the Veteran's service-connected disabilities and their distinct and independent effect on the Veteran's need for aid and attendance and whether there is a need for a higher level of aid and attendance. 

With regard to the service connection claim for residuals of a TBI, the Veteran alleges that he sustained a TBI in service during the November 1984 car accident.  He indicates that he lost consciousness at the time of the accident.  

While service treatment records specifically note that the Veteran did not lose consciousness, they indicate he fractured or "displaced" the cervical vertebra at level C2.  

Post-service VA and private treatment records are inconsistent.  Although some treatment records indicate he has never lost consciousness, others frequently note the Veteran's report of a closed head injury and a loss of consciousness in service and several indicate diagnoses of closed head injury, status post TBI or psychosis secondary to head injury.  In a June 1986 letter, a private chiropractor noted that the Veteran had severe damage to the base of the skull at the level of the top two spinal vertebrae and that this type of injury could render a person physically and mentally incapacitated.  A December 2004 VA treatment record noted the Veteran's history of having gotten brain damage in jail.  

Service treatment records show treatment for neck and back complaints associated with the Veteran's documented November 1984 car accident.  However, service treatment records immediately after the accident specifically indicate there was no loss of consciousness and do not indicate treatment for any head injury.  The Veteran should be afforded a VA neurological examination to determine the etiology of any current TBI residuals, if any, with consideration of his stated history, as well as a review of service treatment records and post-service treatment records.  

With regard to the claim for service connection for bilateral hearing loss, the Veteran alleges that he noticed bilateral hearing loss shortly after his November 1984 car accident in service that has gradually progressed.  Although a July 2012 VA examiner diagnosed conductive hearing loss in both ears, she indicated that she could not provide an opinion as to its etiology without resorting to speculation.  She further opined that since the hearing loss might be the result of a medical issue, it was outside the scope of audiology and should be resolved by an ear, nose and throat (ENT) physician.  Another VA audiologist opined in October 2012 that the Veteran's diagnosed conductive hearing loss was not the result of noise exposure in service, and based on the Veteran's contentions, the etiology should be addressed by a ENT physician.  The Veteran was not provided a VA examination by an ENT physician.  The Veteran should be afforded another VA examination conducted by an ENT specialist to determine the etiology of any current bilateral conductive hearing loss, to include whether it is a result of his in-service car accident.  

Prior to the above examinations, any outstanding records of pertinent VA medical treatment should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records that have not already been associated with the claim file.

2.  Schedule the Veteran for a VA neurological examination to determine the current nature and etiology of any TBI residuals found to be present.  

If the examiner finds the Veteran has current TBI residuals, he/she must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that it is related to the Veteran's service or the November 1984 in-service car accident.  In providing this opinion, the examiner must consider the Veteran's assertion that he hit his head and lost consciousness during the accident.  

A clear rationale for all opinions must be provided.  

3.  Schedule the Veteran for a VA examination by an appropriate medical professional having expertise in ENT medicine to determine the current nature and etiology of any bilateral conductive (or other) hearing loss found to be present, to include whether it is related to service or the November 1984 car accident in service.  The entire claim file must be reviewed by the examiner.  

Based on review of all the evidence of record, the examiner is to provide an opinion regarding whether any diagnosed bilateral conductive hearing loss at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service, to include the 1984 car accident.

All opinions must be accompanied by a clear rationale.  

4.  Then, schedule the Veteran for a VA Aid and Attendance Examination of all service-connected disabilities to determine the level of regular aid and attendance required by the Veteran, to include whether there is a need for a higher level of care.  The examination must be conducted by a VA physician, as required by law (see 38 U.S.C.A. § 1114(r)(2)).  All indicated tests and studies should be conducted.  The claim folder should be made available to the VA physician for review before the examination, and such review should be noted in the report.  It is requested that the guides for conducting aid and attendance examinations be used, and that all clinical findings as to the service-connected disabilities be set forth in detail.  

The VA physician must provide the following opinions: 

a.  Does the Veteran's service-connected schizophrenia, without consideration of any other disabilities, result in such impairment that it would require a higher level of care consisting of the daily personal health care services of a skilled provider without which the veteran would require hospital, nursing home or other institutional care?

b.  Do the Veteran's remaining service-connected disabilities (e.g., thoracolumbar spine disability, cervical spine disability, residuals of left fibula avulsion fracture, and right wrist and hand disability), as a whole and without consideration of any other disabilities, result in such impairment that it would require the aid and attendance of another individual to assist the Veteran in his ADLs and care?

c.  If health care services of a skilled provider are needed, is the Veteran's current caregiver providing qualifying services (e.g., physical therapy, daily injections, placement of indwelling catheters, etc.) under a physician's regular (at least monthly) supervision or the supervision of a licensed health care professional?

A thorough explanation should be provided for the opinions rendered.  

5.  Finally, readjudicate the issues remaining on appeal.  If any of the benefits remains denied, issue an appropriate supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


